Citation Nr: 1549784	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-30 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a hernia.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from January 1955 to May 1958.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina which, in relevant part, denied the Veteran's claims of entitlement to service connection for a hernia, a low back condition, a right leg condition and a right knee condition.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board notes that the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the North Carolina Division of Veterans Affairs in February 2011.  In February 2015, the Veteran revoked this appointment and preceded pro se in his appeals.  The Board recognizes this change in representation.

As a final preliminary matter, the Board notes that additional evidence, namely private treatment records dated through May 2015, were added to the record after the issuance of the June 2014 statement of the case.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this evidence.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in July 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for foot drop, depression, aortic insufficiency and foot pain were raised by the Veteran in a June 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015)

As an initial matter, the Board notes that the Veteran's service treatment records are believed to have been destroyed in a fire in July 1973 at the National Personnel Records Center facility.  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service medical records are presumed destroyed).  In this regard, in a September 2011 VA memorandum, the AOJ made a formal finding of unavailability with regard to the Veteran's service treatment records as such were determined to have been destroyed and could not be obtained. 

However, in September 2014, the Veteran submitted a Request for Information Needed to Reconstruct Medical Data (NA Form 13055) in which he indicated that he had been treated at a field hospital in Hawaii in 1957 and at the Tripler Army Medical Center in 1957 for his claimed disabilities.  A November 2015 Report of General Information reflects the Veteran's reports that his claimed incident occurred between February 1957 and April 1957.  The Board notes that the AOJ requested records sick and/or morning reports from the "CO A 1st BN GP 14th Inf Field Hospital in Hawaii" dated between February 1957 and March 1957 as well as records from the "CO A 1st BN GP 14th INF Tripler Army Med Center" dated in April 1957 in a November 2015 Personnel Information Exchange System (PIES) request.  To date, no response has been received.  In addition, it does not appear that a request encompassing the entire period reported by the Veteran was made.  On remand, the AOJ should ensure that such a request is completed.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from June 2014 to the present should be obtained for consideration in the Veteran's appeals.  Moreover, treatment records dated in February 2007 and August 2007 suggest that additional treatment records had been scanned into the Veterans Health Information Systems and Technology Architecture (VISTA) system; however, such documents have not yet been associated with the record.  Any such records should be associated with the record on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service treatment records and any clinical records from the CO A 1st BN GP 14th Inf Field Hospital in Hawaii and Tripler Army Hospital in Hawaii dated between February 1957 and April 1957.  In addition, request sick and morning reports from the Veteran's unit for the year 1957. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e). 

2.  Obtain all treatment records from dated from June 2014 to the present.  In addition, any treatment records loaded or scanned into the VISTA Imaging System should also be obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to specifically include consideration of whether a VA etiology opinion is required), the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

